Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
 Claim Rejections - 35 USC § 103- Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 6-8, 10, 12-14 and 16-19 under 35 U.S.C. 103 as being unpatentable over Mustoe (US Pub. No. 20110105996, published 05/05/2011, cited in the previous Office action), in view of: i) Suzuki-Banhesse (Biological Research for Nursing, available online on 06/12/2014, 1-10); and ii) Bouwstra (US Pub. No. 20110165203, published 07/07/2011, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to require a statin at a concentration of 6-10 % of a pharmaceutically acceptable carrier.
Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 03/11/2019, has been reconsidered in view of the allowability of claims directed to the inventive method of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to the non-elected species of cholesterol derivative or cholesterol analog, have been found to be free of art. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
i) Mustoe (US Pub. No. 20110105996, published 05/05/2011, cited in the previous Office action), discloses using a statin (simvastatin) at a concentration of 400 µM (0.017%), in order to ameliorate or prevent scar formation during wound healing (see title of the invention, abstract, ¶s 0008-0009, 0012, 0054-0057, Examples 1-3, Figures 1-9 and reference claims 1-21). However, Mustoe fails to disclose or suggest a statin at a concentration of 6-10%.
ii) Bouwstra (US Pub. No. 20110165203, published 07/07/2011, cited in the previous Office action), discloses cholesterol in an amount of 0.1-10%, as an active ingredient in a topical composition which finds utility in enhancement of wound healing (see title of the invention, abstract, ¶s 0010-0012, 0019, 0062-0087 and reference claims 1-17). However, Bouwstra fails to disclose or suggest a statin at a concentration of 6-10%, as an additional active ingredient in the composition.
Conclusions
Claims 1, 3-4, 6-8, 10, 12-16 and 18-19 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629